Title: To George Washington from James McHenry, 24 January 1796
From: McHenry, James
To: Washington, George


          
            Dear Sir.
            Near Baltimore 24 Jany 1796.
          
          I resume the answer to your letter of the 20th which I acknowleged the moment after I received it.
          I cannot say that I have ever experienced so much hesitation between giving way to inclination, and attachment to you personally, and my own interest and ease, as has taken place during the two past days. It is now however all over, and it is right I should confess, that the soothing idea of serving under you, more particularly at this crisis, has effectually and irresistably silenced all opposition. Such then as I am, and with a heart truely devoted to you and the public good, dispose of as you please.
          I shall commence to-morrow to prepare every thing to facilitate my departure hence, as soon as it is practicable after hearing from you, and in the mean while have obtained Mrs McHenry’s

consent to remain here till I can get a house in Philadelphia and the necessary furniture for her reception and accommodation.
          As to your orders respecting Mr Sam. Chase. Without detaining you with the preliminary matter that indicated to me his mind, it may be sufficient to inform you generally that he will accept, and particularly that he requested me to tell you, that “he receives your intention to nominate him to a seat on the supreme judicial bench of the U. States with the utmost gratitude.” He added, “The President shall never have reason to regret the nomination,” and I beleive it. He agrees to be in Philadelphia by the first monday in next month.
          Thus Sir you see what you have done. You have made an old veteran very proud and happy, and one not very young to approach the station you have assigned him with fear and trembling; for who hereafter may hope to escape without a wound, whilst there are men to be found who could aim poisoned arrows at yourself. With the most sincere attachment and respect, I am Dear Sir your devoted and most Obt Sert
          
            James McHenry
          
        